IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

KYLE ZACHARY MABRY,                    NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2529

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed November 23, 2016.

Petition for Writ of Certiorari—Original Jurisdiction.
Shonna Young Gay, Judge.

Kerry Adkison of Kerry Adkison, P.A., Chipley, Florida, for Appellant.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Tallahassee Bureau Chief,
Criminal Appeals, Tallahassee, Florida, for Appellee.




PER CURIAM.

      The Petition for Writ of Certiorari is denied on the merits.

MAKAR, JAY, and M.K. THOMAS, JJ., CONCUR.